Case 2:19-cv-01879-GMN-DJA Document 44 Filed 01/28/21 Page 1 of 2
Case 2:19-cv-01879-GMN-DJA Document 44 Filed 01/28/21 Page 2 of 2




                                  IT IS SO ORDERED.

                                             28 day of January, 2021
                                  Dated this ____



                                  ___________________________
                                  Gloria M. Navarro, District Judge
                                  UNITED STATES DISTRICT COURT
